802 F.2d 452Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Appellee,v.John PATTERSON, Appellant.
No. 85-7553.
United States Court of Appeals,Fourth Circuit.
Submitted April 18, 1986.Decided Sept. 30, 1986.

John Patterson, appellant pro se.
Edward T. Brady, Assistant United States Attorney, for appellee.
E.D.N.C.
DISMISSED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that an appeal from its order refusing post-conviction relief would be without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny leave to proceed in forma pauperis, and dismiss the appeal on the reasoning of the district court.  United States v. Patterson, CR 81-15-01-CR-3 and C/A 85-47-CIV-3, (E.D.N.C., July 14, 1985).


2
DISMISSED.